Exhibit 10.3

FORM OF SAR AGREEMENT – STOCK SETTLED ONLY

RURAL/METRO CORPORATION

STOCK APPRECIATION RIGHTS AGREEMENT

(FOR ELIGIBLE EMPLOYEES)

(UNDER THE 2008 INCENTIVE STOCK PLAN)

THIS STOCK APPRECIATION RIGHTS AGREEMENT (“Agreement”) is dated this __ day of
___________, 200_ (the “Grant Date”), between RURAL/METRO CORPORATION, a
Delaware corporation (the “Company”), and ________________________ (“Grantee”).

R E C I T A L S:

The Company has adopted the Rural/Metro Corporation 2008 Incentive Stock Plan,
as such plan may subsequently be modified, amended, or supplemented (the
“Plan”), all of the terms and provisions of which are incorporated herein by
reference and made a part of this Agreement. All capitalized terms used but not
defined in this Agreement have the meanings given to them in the Plan.

The Committee has determined that it is in the best interests of the Company and
its stockholders to grant certain Stock Appreciation Rights to Grantee pursuant
to the Plan and this Agreement, as an inducement to [continue to] serve as an
[Employee] of the Company and to provide Grantee with a proprietary or financial
interest in the future of the Company.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of Rights. Subject in all respects to the terms, conditions, and
provisions of this Agreement and the Plan, the Company hereby grants to the
Grantee an aggregate of ______ Stock Appreciation Rights (the “Rights”)
corresponding to ____ shares of the Company’s Common Stock. Each whole Right
shall have an Exercise Price of $____ per share of Common Stock (the “Per Share
Exercise Price”), being the Fair Market Value of the Common Stock on the Grant
Date.

2. Vesting of Rights. The Rights may be exercised only to the extent they have
become vested and exercisable. Except as set forth in Sections 5 and 6, the
Rights shall vest and become exercisable according to the following schedule:

 

Vesting Date

   Number of Rights
Vested and Exercisable

__/__/20__

   #####

__/__/20__

   #####

__/__/20__

   #####

__/__/20__

   #####



--------------------------------------------------------------------------------

To the extent vested, the Rights shall remain exercisable, in whole or in part,
at any time and from time to time until the date on which the Rights terminate
pursuant to Section 5.

3. Exercise of Rights. The Grantee (or permitted transferee) may exercise the
Rights with respect to any or all of the vested Rights by delivering to the
Company written notice of exercise in the form attached as Exhibit A hereto (the
“Notice”). The Notice shall be accompanied by this Agreement, shall be signed by
the Grantee or other person that has the right to exercise the Rights, and shall
state (a) the date on which the Grantee (or permitted transferee) wishes to
exercise the Rights (the “Exercise Date”), (b) the number of Rights (or fraction
thereof) being exercised, and (c) the person or persons to whom the exercise
proceeds are to be delivered. If the Rights are exercised by any person other
than the Grantee, such notice shall be accompanied by appropriate proof (as
determined by the Company) of the right of such person to exercise the Rights.

4. Issuance of Stock upon Exercise of Rights. For each Right that is exercised,
the Company shall issue to the Grantee (or permitted transferee) shares of the
Company’s Common Stock having a Fair Market Value as of the Exercise Date equal
to the difference between (i) the Fair Market Value of one share of Common Stock
of the Company on the Exercise Date, over (ii) the Per Share Exercise Price. As
soon as practicable after the Exercise Date the Secretary of the Company shall
issue or cause to be issued to the Grantee (or permitted transferee) a
certificate or certificates (or such other evidence of ownership as may be
permitted by the Bylaws) for the number of shares of Common Stock issuable upon
such exercise, less any applicable tax and other withholding amounts (unless
applicable taxes and other withholdings are satisfied by other means under
Section 9). The Company shall cause the certificates for shares of Common Stock
purchased upon the exercise of the Rights to be issued in the name of the
Grantee or permitted transferee and delivered to the Grantee or permitted
transferee as soon as practicable following the later of (A) the effective date
on which the Rights are exercised or (B) the date tax withholdings are made by
the Company (or an amount sufficient to satisfy such withholdings are received
by the Company) with respect to the Rights that are exercised; provided,
however, that such delivery shall be effected for all purposes when the
Company’s stock transfer agent shall have deposited such certificates in the
United States mail, addressed to the Grantee or permitted transferee. The
Company, however, shall not be liable to the Grantee or permitted transferee for
damages relating to any delays in issuing the certificate(s) to the Grantee or
permitted transferee, any loss of the certificate(s), or any mistakes or errors
in the issuance of the certificate(s) or in the certificate(s) themselves.
Certificates for Common Stock shall be issued for a whole number of shares only.
Any fractional share resulting from the exercise of Rights or otherwise shall be
rounded up to the next full share as of the Exercise Date.

 

2



--------------------------------------------------------------------------------

5. Termination of Rights. Except as set forth in the remainder of this Section 5
or in Section 6, the Rights, to the extent not previously exercised, shall
expire on the _____ anniversary of the Grant Date. Notwithstanding the foregoing
and except as otherwise provided in the Grantee’s written employment agreement
or another written agreement with the Company, if any, the Rights shall expire
upon the termination of the Grantee’s Service with the Company, as follows:

(a) Except as set forth in Section 6(a), if the Grantee’s Service with the
Company is terminated by the Company without Cause, then (i) the Rights shall
continue to vest for a period of 90 days after such termination, and (ii) to the
extent vested, the Rights shall remain exercisable until the later of (A) 90
days after such termination, or (B) 30 days following the end of any blackout
period to which the Grantee may be subject, on which date they shall expire,
provided the Rights shall not remain exercisable beyond the _____ anniversary of
the Grant Date.

(b) If the Grantee’s Service with the Company is terminated for Cause, the
Rights shall immediately expire and be forfeited as of the commencement of
business on the date of such termination.

(c) If the Grantee’s Service with the Company is terminated as the result of the
Grantee’s Disability or death, then all unvested Rights shall become fully and
immediately exercisable and the Rights shall remain exercisable until the
expiration of one (1) year after such termination, on which date they shall
expire, provided the Rights shall not remain exercisable beyond the _____
anniversary of the Grant Date.

(d) If the Grantee’s Service with the Company is terminated as a result of the
Grantee’s Retirement, then the Rights shall continue to vest and (i) to the
extent vested, all Rights held by the Grantee shall remain exercisable for a
period of one (1) year after such termination, on which date they shall expire,
provided the Rights shall not remain exercisable beyond the _____ anniversary of
the Grant Date, and (ii) to the extent unvested, shall be forfeited.

(e) If the Grantee’s Service with the Company is terminated as a result of the
Grantee’s Voluntary Termination, then all Rights held by the Grantee, (i) to the
extent they were vested and exercisable at the time of such termination, shall
remain exercisable until the expiration of the longer of (A) 90 days after such
termination, or (B) 30 days following the end of any blackout period to which
the Grantee may be subject, on which date they shall expire, provided the Rights
shall not remain exercisable beyond the _____ anniversary of the Grant Date, and
(ii) to the extent unvested, shall be forfeited.

6. Change in Control; Tender Offer.

(a) Termination of Service in Connection with a Change in Control.
Notwithstanding Sections 2 and 5 and except as otherwise provided in the
Grantee’s written employment agreement or other written agreement with the
Company, if any, to the extent that the Acquiror either assumes the Company’s
obligations under this Agreement when the Change in Control is consummated
and/or substitutes for the Rights granted pursuant to this Agreement
substantially equivalent awards for the Acquiror’s securities for some or all of
the Rights outstanding under this Agreement when the Change in Control is
consummated, this Agreement or such substituted awards shall remain in full
force and effect and shall continue to vest as though the Change in Control did
not occur. In such a case, if the Grantee’s Service with the Company is
terminated by the Company without Cause within one year after the occurrence of
a Change in Control, then all Rights held by the Grantee pursuant to this
Agreement shall become fully and immediately vested. The acceleration of vesting
and deemed earning of Rights pursuant to this Section 6(a) shall not occur if a
Grantee’s Service with the Company is terminated for Cause or as a result of the
Grantee’s Disability, death, Retirement, or Voluntary Termination.

 

3



--------------------------------------------------------------------------------

(b) Acceleration of Vesting upon Change in Control. Notwithstanding Sections 2
and 5 and except as otherwise provided in the Grantee’s written employment
agreement or other written agreement with the Company, if any, in the event the
Acquiror does not assume some or all of the Company’s obligations under this
Agreement when the Change in Control is consummated and/or substitute
substantially equivalent awards for the Acquiror’s securities for some or all of
the Rights outstanding under this Agreement when the Change of Control is
consummated, then the unvested portion of the Rights [ALTERNATIVE 1:] shall be
forfeited effective as of the consummation of the Change of Control [ALTERNATIVE
2:] shall be immediately vested in full immediately prior to the consummation of
the Change of Control. The vesting of Rights that is permissible solely by
reason of this Section 6(b) shall be conditioned upon the consummation of the
Change of Control. Unless otherwise provided by the Board, any Rights that are
neither (i) assumed by or substituted for by the Acquiror in connection with the
Change of Control nor (ii) vested in connection with the consummation of the
Change of Control shall terminate and cease to be outstanding effective as of
the consummation of the Change of Control.

(c) Tender Offer. Notwithstanding anything in this Agreement to the contrary,
the Committee, in its discretion may accelerate vesting of all or any portion of
the Rights so that the shares of Common Stock issuable upon such vesting can be
tendered in response to a tender offer for, or a request or invitation to tender
of, greater than 50% of the outstanding Common Stock of the Company.

7. [ALTERNATIVE ONE:] [Intentionally Deleted.]

7. [ALTERNATIVE TWO:] Restrictive Covenants. Grantee and the Company are parties
to that certain [Proprietary Rights and Confidentiality Agreement dated
_________, 20__] (the “Restrictive Covenants”). Grantee agrees that if Grantee
violates any provision of such Restrictive Covenants, then (i) all Rights shall
immediately become null and void, and (ii) any shares of Common Stock issued
upon exercise of any Rights within [one year] prior to or [within one year] [at
any time] after the date on which such violation occurred shall immediately
become null and void (collectively, the “Forfeited Shares”). Grantee hereby
agrees that upon demand from the Company [within one year] [at any time] after
the later of termination of Grantee’s Service with the Company or discovery of
the violation, (A) Grantee shall pay to the Company an amount equal to the
proceeds Grantee has received from any sales or distributions of Forfeited
Shares, and (B) if Grantee still holds all or any part of the Forfeited Shares
at the time the Company makes such demand, Grantee shall either (1) deliver to
the Company all such unsold Forfeited Shares or (2) pay to the Company the
aggregate Fair Market Value of such Forfeited Shares as of the date of [the
Grantee’s receipt of the Company’s demand] [issuance of the Forfeited Shares].
By accepting this Agreement and the Rights granted hereby, Grantee agrees that
the Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company. In addition, by accepting this Agreement Grantee
consents to a deduction from any amounts the Company owes Grantee from time to
time (including amounts owed to Grantee as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Grantee by the
Company), to the extent of the amounts Grantee owes the Company under this
Section 7. Whether or not the Company elects to make any set-off in whole or in
part, if the Company does not recover by means of set-off the full amount
Grantee owes pursuant to this Section 7, Grantee hereby agrees to pay
immediately the unpaid balance to the Company.

 

4



--------------------------------------------------------------------------------

8. Transferability. During the Grantee’s lifetime, the Rights shall be
exercisable only by the Grantee or any permitted transferee. The Rights (a) may
not be transferred for value, and (b) are not transferable or assignable by the
Grantee except (i) by will or the laws of descent and distribution, or
(ii) pursuant to a Qualified Domestic Relations Order. Upon the Grantee’s death,
the Rights may be exercised only by the persons and in the manner set forth in
Section 16(c) of the Plan.

9. Tax Withholding; Other Deductions.

(a) General. The Company’s obligation to deliver shares of Common Stock under
this Agreement shall be subject to the Grantee’s satisfaction of all applicable
federal, state, and local income tax withholding requirements. Grantee agrees to
make appropriate arrangements with the Company for the satisfaction of any
applicable federal, state, or local income tax withholding or similar
requirements, including the payment to the Company at the time of exercise of
the Rights of all such taxes and the satisfaction of all such requirements. If
tax withholdings are to be transmitted to the Company and are not timely
received by the Company in order to satisfy its withholding obligation, the
Company may withhold a portion of the shares of Common Stock that would
otherwise be issued to the Grantee upon the exercise of the Rights, sell such
shares, and use the proceeds from such shares to satisfy the Company’s
withholding obligations.

(b) Shares to Pay for Withholding. In connection with the receipt of shares of
Common Stock upon exercise of the Rights, the Committee may, in its discretion
and in accordance with the provisions of this Section 9(b) and such supplemental
rules as it may from time to time adopt (including any applicable safe-harbor
provisions of Rule 16b-3 under the Exchange Act), provide the Grantee with the
right to use shares of Common Stock with a Fair Market Value not exceeding the
amount necessary to satisfy the withholding obligations of the Company based on
the minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes (“Taxes”). Such right may be
provided to the Grantee in either or both of the following formats:

(i) Stock Withholding. The Grantee may be provided with the election to have the
Company withhold, from the shares of Common Stock otherwise issuable upon
exercise of the Rights, a portion of those shares of Common Stock with an
aggregate Fair Market Value equal to the percentage of the applicable Taxes (not
to exceed 100% of the minimum statutory withholding obligations), as designated
by the Grantee.

(ii) Stock Delivery. The Committee may, in its discretion, provide the Grantee
with the election to deliver to the Company, at the time the Rights are
exercised, one or more shares of Common Stock previously acquired by the Grantee
(other than pursuant to the transaction triggering the Taxes) with an aggregate
Fair Market Value equal to the percentage of the Taxes incurred in connection
with such Rights exercise (not to exceed 100% of the minimum statutory
withholding obligations), as designated by the Grantee.

 

5



--------------------------------------------------------------------------------

10. Adjustment of Shares. Notwithstanding anything contained herein to the
contrary, the number of Rights subject to this Agreement shall be
proportionately adjusted for any increase or decrease in the number of
outstanding shares of Common Stock of the Company in the manner set forth in
Section 19(a) of the Plan. If the Company is the surviving entity in any merger
or consolidation as described in Section 19(d) of the Plan, the Rights granted
herein shall pertain to and apply to the number and type of securities of the
surviving entity to which a holder of the number of shares of Common Stock
subject to such Rights would have been entitled if such Rights had been
exercised in full immediately prior to such merger or consolidation.

11. Rights as Stockholder. Except as provided in the remainder of this
Section 11, the Grantee shall not be entitled to any of the rights of a
stockholder with respect to the Rights (including the right to vote any shares
issuable upon exercise of Rights) unless and until the certificate for shares of
Common Stock issuable upon exercise of any Rights (or other evidence of
ownership as may be permitted by the Bylaws) are issued.

12. No Employment or Service Contract. Nothing in this Agreement or in the Plan
shall confer upon the Grantee any right to continue in the Service of the
Company (or any Parent or Subsidiary employing or retaining the Grantee) for any
period of time or to interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining the Grantee)
or the Grantee, which rights are hereby expressly reserved by each, to terminate
the Service of Grantee at any time for any reason whatsoever, with or without
Cause.

 

6



--------------------------------------------------------------------------------

13. Limitation on Liability of the Company.

(a) If the number of Rights covered by this Agreement (individually, or in
combination with other Awards granted under the Plan) exceeds, as of the Grant
Date, the number of shares of the Company’s Common Stock that may be issued
under the Plan without stockholder approval, then the Rights shall be void with
respect to such excess shares unless the Company obtains stockholder approval of
an amendment to the Plan increasing the number of shares of Common Stock
issuable under the Plan prior to the exercise of the Rights with respect to such
excess shares.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful exercise of
any Rights pursuant to this Agreement shall relieve the Company of any liability
with respect to any nonpayment by the Company with respect to the exercise of
any Rights as to which such approval shall not have been obtained.

14. Compliance with Laws and Regulations; Securities Matters.

(a) The exercise of the Rights and the issuance of shares of Common Stock upon
such exercise shall be subject to compliance by the Company and the Grantee with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange or trading market on which the shares of
Common Stock may be listed at the time of such exercise and issuance.
Notwithstanding any of the other provisions of this Agreement or of the Plan,
the Grantee agrees that he will not exercise the Rights, and that the Company
will not be obligated to issue any shares of Common Stock pursuant to this
Agreement, if the exercise of the Rights and the issuance of such Common Stock
would constitute a violation by the Grantee or by the Company of any provision
of any law or regulation of any governmental authority or national securities
exchange or trading market on which the Common Stock is then listed or traded.
The Company, in its sole discretion, may defer the effectiveness of any exercise
of the Rights in order to allow the issuance of shares of Common Stock pursuant
thereto to be made pursuant to registration or an exemption from registration or
other methods for compliance available under federal or state securities laws.
The Company shall inform the Grantee in writing of its decision to defer the
effectiveness of the exercise of the Rights. In connection with the exercise of
the Rights, the Grantee shall execute and deliver to the Company such
representations in writing as may be requested by the Company in order for it to
comply with applicable requirements of federal and state securities laws.

(b) The Rights granted hereunder may be exercised by the Grantee only if (i) the
shares of Common Stock that are to be issued upon such exercise are registered
under the Securities Act and any and all other applicable securities laws, or
(ii) the Company, upon advice of counsel, determines that the issuance of the
Common Stock upon the exercise of the Rights is exempt from registration
requirements.

(c) The Grantee acknowledges and agrees that the Company is under no obligation
to register, under the Securities Act or any other applicable securities laws,
any shares of Common Stock to be issued to the Grantee upon the exercise of the
Rights or to take any action that would make available any exemption from
registration. The Grantee further acknowledges and agrees

 

7



--------------------------------------------------------------------------------

that if the shares of Common Stock to be issued to the Grantee upon the exercise
of the Rights have not been registered under the Securities Act and all other
applicable securities laws, those shares will be “restricted securities” within
the meaning of Rule 144 under the Securities Act and must be held indefinitely
without any transfer, sale or other disposition unless (i) the shares are
subsequently registered under the Securities Act and all other applicable
securities laws, or (ii) the Grantee obtains an opinion of counsel that is
satisfactory in form and substance to counsel for the Company that the shares
may be sold in reliance on an exemption from registration requirements. In the
event that the shares of Common Stock to be issued upon exercise of the Rights
are “restricted securities,” the certificate(s) representing the shares
purchased upon the exercise of the Rights will be stamped or otherwise imprinted
with a legend in such form as the Company or its counsel may require with
respect to any applicable restrictions on the sale or transfer of such shares
and the stock transfer records of the Company will reflect stop-transfer
instructions with respect to such shares.

15. Notices; Deliveries. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company, in care of its Secretary, at its principal office at 9221 East Via
de Ventura, Suite 100, Scottsdale, Arizona 85258. Any notice to be given or
delivered to the Grantee shall be in writing and addressed to him at the address
given by him beneath his signature hereto. Either party hereto may hereafter
designate a different address in writing to the other party. Any notice shall be
deemed to have been given or delivered (a) upon personal delivery; or (b) upon
receipt of facsimile transmission; or (c) one business day after deposit with a
nationally recognized overnight courier for overnight delivery; or (d) three
business days after deposit in the U.S. mail, first class postage prepaid, and
properly addressed to the party to be notified.

16. Disputes. As a condition of the granting of the Rights, the Grantee and his
heirs and successors or permitted transferees agree that (a) any dispute or
disagreement that may arise hereunder shall be determined by the Committee in
its sole discretion and judgment, (b) all decisions of the Committee with
respect to any questions or issues arising under the Plan or under this
Agreement shall be conclusive on all persons having an interest in the Rights,
and (c) any such determination and any interpretation by the Committee of the
terms of the Plan or this Agreement shall be final and shall be binding and
conclusive, for all purposes, upon the Company, the Grantee, and his heirs,
personal representatives, and permitted transferees.

17. Rights Subject to Plan [and Employment Agreement]. The Grantee acknowledges
that he has received and carefully reviewed a copy of the Plan on or prior to
the Grant Date. This Agreement and the Rights evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the express terms and provisions of the Plan [and that certain Employment
Agreement dated ____________, 20__, between the Company and Grantee (the
“Employment Agreement”)]. Unless otherwise explicitly stated herein, in the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan shall
govern and prevail under all circumstances. [In the event of a conflict between
any term or provision contained herein and a term or provision of the Employment
Agreement, the applicable terms and provisions of the Employment Agreement shall
govern and prevail under all circumstances.]

 

8



--------------------------------------------------------------------------------

18. Code Section 409A. To the extent that the Rights are a Section 409A Award,
the Company and the Grantee intend that this Agreement and the Rights shall
comply with the requirements of Code Section 409A and any related regulations or
other guidance promulgated with respect to such section by the U.S. Department
of the Treasury or the Internal Revenue Service. Therefore, the Company shall
not make any changes or adjustments to this Agreement or the Rights that is not
in accordance with the requirements of Code Section 409A without the express
written consent of the Grantee. If the Rights are not a Section 409A Award then,
notwithstanding any other provision in the Plan, the Company shall take no
action that causes this Agreement or the Rights to become a Section 409A Award
without the express written consent of the Grantee.

19. Miscellaneous.

(a) Nothing herein contained shall affect Grantee’s right to participate in and
receive benefits from and in accordance with the then-current provisions of any
employee pension, welfare, or fringe benefit plan or program of the Company.

(b) Whenever the term “Grantee” is used herein under circumstances applicable to
any other person or persons to whom the Rights, in accordance with the
provisions of this Agreement or the Plan, may be transferred, the word “Grantee”
shall be deemed to include such person or persons. Words used herein, regardless
of the number and gender specifically used, shall be deemed and construed to
include any other number, singular or plural, and any other gender, masculine,
feminine or neuter, as the context requires.

(c) If any provision of this Agreement or of the Plan would disqualify this
Agreement or the Plan under Rule 16b-3 promulgated under the Exchange Act, or
would not otherwise comply with Rule 16b-3, such provision shall be construed or
deemed amended to conform to Rule 16b-3 to the extent permitted by applicable
law and deemed advisable by the Board. To the extent any provisions of the Plan
or this Agreement or any action by the Committee or Board fails to comply with
Code Section 162(m), it shall be deemed null and void, to the extent permitted
by law and deemed advisable by the Committee or Board.

(d) This Agreement shall be binding upon and inure to the benefit of the Company
and Grantee and their respective heirs, administrators, successors, or permitted
assigns.

(e) The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Arizona, notwithstanding any Arizona or
other conflicts-of-law principles to the contrary.

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Grantee have executed and delivered this
Agreement as of the date and place first above written, which date is the Grant
Date of the Rights.

 

RURAL/METRO CORPORATION, a Delaware corporation By:       Name:    

  Title:     GRANTEE   Name:    

Address:        

 

10



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

OF STOCK APPRECIATION RIGHT

Rural/Metro Corporation

9221 East Via de Ventura

Suite 100

Scottsdale, Arizona 85258

The undersigned hereby irrevocably elects to exercise Rights as set forth in the
attached Stock Appreciation Rights Agreement, as follows:

Exercise Date:

Number of Rights (or fraction thereof) being exercised:

For each Right (or fraction thereof) that is being exercised, please issue to
the undersigned (or permitted transferee) shares of the Company’s Common Stock
having a Fair Market Value as of the Exercise Date equal to the difference
between (i) the Fair Market Value of one share of Common Stock of the Company on
the Exercise Date, over (ii) the Per Share Exercise Price of my Rights, which is
$_____________ per share. Please issue a certificate or certificates
representing the shares of Common Stock (or such other evidence of ownership as
may be permitted by the Bylaws) in the name of:

 

Name:

   

Address:

City/State/Zip:

Social Security Number or

Employer Identification Number:

Please issue a new Stock Appreciation Rights Agreement for the unexercised
portion of the Rights in the name of the undersigned or in the name of the
following permitted transfer: ________________________________.

 

Dated:     Signature:     Printed Name:     Address:     City/State/Zip:    
(Signature and printed must conform in all respects to name of Grantee as
specified on the face of the Stock Appreciation Rights Agreement. If the Rights
are being exercised by any person other than the Grantee, this Notice is
accompanied by appropriate proof (as determined by the Company) of the right of
such person to exercise the Rights.)

 

   Medallion Signature Guarantee (required if the shares of Common Stock
acquired upon exercise of the Rights are being assigned to a permitted
transferee upon exercise.)